Exhibit 10.8

PRIME MERIDIAN HOLDING COMPANY

FIRST AMENDMENT TO THE

2015 STOCK INCENTIVE COMPENSATION PLAN

On July 21, 2016, the Compensation Committee of the Board of Directors of Prime
Meridian Holding Company adopted this First Amendment to the 2015 Stock
Incentive Compensation Plan (the “Plan”).

1. Amendment Adopted to Section 2(g). Section 2(g). Definitions. “Committee” of
the Plan is hereby amended to read in its entirety:

(g) “Committee” shall mean the Compensation Committee of the Board which shall
be comprised of three or more Directors, all but one of whom must meet the
independence requirements under the NASDAQ Marketplace Rules (i.e. non-employee
outside directors who are free from any relationship that would interfere with
the exercise of his or her independent judgment).

2. Amendment Adopted to Section 4. Section 4. Administration. of the Plan is
hereby amended to read in its entirety:

4. Administration. The Committee shall administer the Plan. A majority of the
members of the Committee shall constitute a quorum. The acts of a majority of
the members present at any meeting at which a quorum is present or acts approved
in writing by unanimous consent of the Committee shall be deemed the acts of the
Committee. Subject to the provisions of the Plan, the Committee shall have
exclusive power to:

(a) Select the persons to be Participants in the Plan;

(b) Determine the nature and extent of the Awards to be made to each
Participant;

(c) Determine the time or times when Awards will be made;

(d) Determine the duration of each Measurement Period;

(e) Determine the conditions to which the payment of Awards may be subject;

(f) Establish the Performance Goals for each Measurement Period;

(g) Prescribe the form or forms of agreement evidencing Awards; and

(h) Cause records to be established in which there shall be entered, from time
to time as Awards are made to Participants, the date of each Award, the number
of Incentive Stock Options, Non-qualified Stock Options, SARs, Phantom Stock
Units, Performance

 

Page 1 of 2



--------------------------------------------------------------------------------

Share Units and Shares of Restricted Stock awarded by the Committee to each
Participant, the expiration date, the Measurement Period, and the duration of
any applicable Restricted Period.

The Committee shall also have the authority, subject to the provisions of the
Plan, to establish, adopt, or revise such rules and regulations and to make all
such determinations relating to the Plan as it may deem necessary or advisable
for the administration of the Plan. The Committee’s interpretation of the Plan
or any Awards granted pursuant thereto and all decisions and determinations by
the Committee with respect to the Plan shall be final, binding, and conclusive
on all parties unless otherwise determined by the Committee.

2. Remainder of Plan Unchanged. With the exception of the amendments contained
in Section 1 and Section 2, above, the remainder of the Plan shall remain
unchanged by this First Amendment.

This First Amendment to the 2015 Stock Incentive Compensation Plan was adopted
by the Compensation Committee of the Board of Directors of Prime Meridian
Holding Company on July 21, 2016.

 

/s/ Steven D. Smith

Steven D. Smith

Chairman

 

Page 2 of 2